Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 5/6/20 and 2/25/21 were considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shin et al (US20150138431).
Regarding claim  1, Shin et al teaches an optical imaging lens assembly, comprising: a first lens (G1), a second lens (G2), a third lens (G3), a fourth lens(G4), a fifth lens(G5) and a sixth lens (G6), which are sequentially arranged from an object side to an image side of the optical imaging lens assembly along an optical axis,
wherein,
the first lens (G1) has a positive refractive power, both of an object-side surface and an image-side surface of the first lens are convex surfaces (paragraph 68);
the second lens (G2) has a negative refractive power;
the third lens (G3) has a negative refractive power, and an image-side surface of the third lens is a concave surface (paragraph 68);
the fourth lens (G4) has a refractive power;
the fifth lens (G5) has a refractive power, and an image-side surface of the fifth lens is a convex surface (paragraph 68);
the sixth lens (G6) has a refractive power, and an object-side surface of the sixth lens is a concave surface (in the peripheral region; see figure 3);
wherein HFOV < 30°, where HFOV (approximately 20.74) is half of a maximal field-of-view of the optical imaging lens assembly (see figure 3).
Regarding claim 4 , value is approximately 1.15.

Claim(s) 1, 4-9, 12, 13, 16, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liao et al (US20170135334).
Regarding claim  1, Liao et al teaches an optical imaging lens assembly, comprising: a first lens (110,210 or 510), a second lens (120, 220 or 520), a third lens (130, 230, 240), a fourth lens(140,240 or 540 ), a fifth lens(150,250, or 250) and a sixth lens (160,260 or 560), which are sequentially arranged from an object side to an image side of the optical imaging lens assembly along an optical axis,
wherein,
the first lens (110,210,510) has a positive refractive power, both of an object-side surface and an image-side surface of the first lens are convex surfaces (paragraph 66-68);
the second lens (120, 220, 520) has a negative refractive power;
the third lens (130,230, 530) has a negative refractive power, and an image-side surface of the third lens is a concave surface;
the fourth lens (140, 240, 540) has a refractive power;
the fifth lens (150, 250 or 550) has a refractive power, and an image-side surface of the fifth lens is a convex surface;
the sixth lens (160, 260 or 560) has a refractive power, and an object-side surface of the sixth lens is a concave surface (see figures 1, 3 and 9 -on axis or peripheral regions);
wherein HFOV < 30°, where HFOV is half of a maximal field-of-view of the optical imaging lens assembly (see paragraph 99, 100, and 136).
Regarding claim 4 , value is approximately 1.4-figures 1 and 3 embodiment.
Regarding claim 5, value is approximately 2.003-figure 1 embodiment.
Regarding claim 6, value is approximately 0.75-figure 1and 0.696-figure 3.
Regarding claim 7, value is approximately 0.513-figure 3 embodiment.
Regarding claim 8, value is approximately -1.57-figure 3 embodiment.
Regarding claim 9, value is approximately 2.0333-figure 3 embodiment.
Regarding claim  12. Liao et al teaches an optical imaging lens assembly, comprising: : a first lens (110,210 or 510), a second lens (120, 220 or 520), a third lens (130, 230, 240), a fourth lens(140,240 or 540 ), a fifth lens(150,250, or 250) and a sixth lens (160,260 or 560), which are sequentially arranged from an object side to an image side of the optical imaging lens assembly along an optical axis,
wherein,
the first lens (110,210,510) has a positive refractive power, both of an object-side surface and an image-side surface of the first lens are convex surfaces (paragraph 66-68);
the second lens (120,220, 52)has a negative refractive power;
the third lens (130,230, 530) has a negative refractive power, and an image-side surface of the third lens is a concave surface;
the fourth lens (140, 240, 540) has a refractive power;
the sixth lens (160, 260 or 560) has a refractive power, and an object-side surface of the sixth lens is a concave surface (in the peripheral region; see figures 1, 3 and 9); wherein -2.2 < f3/f < -0.6 (value is approximately -1.3-figure 1, -1.2-figure 3 and -0.91-figure 9 embodiments), where f3 is an effective focal length of the third lens and f is the total effective focal length of the optical imaging lens assembly.
Regarding claim 13, value is approximately 2.003-figure1 embodiment.
Regarding claim 16, value is approximately -0.8-figure 1,-0.84-figure 3 and -0.94-figure 9 embodiments.
Regarding claim 17, value is approximately 2.0333-figure 3 embodiment.
Regarding claim 19, value is approximately 1.5-figure 9 embodiment.
Regarding claim 20, value is approximately 0.513-figure 3 embodiment.
Claim(s) 1, 4-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Teraoka (US20180024325).
Regarding claim  1, Teraoka teaches an optical imaging lens assembly, comprising: a first lens (L1), a second lens (L2), a third lens (L3), a fourth lens(L4), a fifth lens(L5) and a sixth lens (L6), which are sequentially arranged from an object side to an image side of the optical imaging lens assembly along an optical axis,
wherein,
the first lens (L1) has a positive refractive power, both of an object-side surface and an image-side surface of the first lens are convex surfaces (Table 1 and figure 1);
the second lens (L2) has a negative refractive power (paragraph 20);
the third lens (L3) has a negative refractive power, and an image-side surface of the third lens is a concave surface (paragraph 20);
the fourth lens (L4) has a refractive power;
the fifth lens (L5) has a refractive power, and an image-side surface of the fifth lens is a convex surface (paragraph 20);
the sixth lens (L6) has a refractive power, and an object-side surface of the sixth lens is a concave surface (see figure 1);
wherein HFOV < 30°, where HFOV (see table 5; paragraph 44) is half of a maximal field-of-view of the optical imaging lens assembly (see figure 1).
Regarding claim 4 , value is approximately 1.08 (table1 and 5).
Regarding claim 5, value is approximately 2.233 (table1 and 5).
Regarding claim 6, value is approximately 1.04-(table1 and 5).
Regarding claim 11, value is approximately 0.0013 (table 1 and 5).
Allowable Subject Matter
Claims 2, 3, 10, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mercado (US20160341934) teaches a cameral lens with six lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH